The learned justice at the Special Term in his discretion denied this extreme remedy. Such relief is granted only in very clear cases, as a client’s right may always be determined in an action. (Matter of Schell, 128 N. Y. 67.) No sufficient ground appears for this court to say that the Special Term should have ordered summarily such payment, and thus ignored and disregarded the attorney’s lien as claimed. The order is, therefore, affirmed, without costs, but such disposition is without prejudice to any action now pending, or which may be brought between these parties. Jenks, P. J., Stapleton, Mills, Putnam and Blaekmar, JJ., concurred.